DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 2, 7, 9-12, 14-16 and 19-21 are have been considered but are moot in view of a new ground(s) of rejection discussed below. The amendments to the claims necessitated the new ground(s) of rejection. This office action is non-Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4, 7, 9-12, 14-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being obvious over LIVONEN (2002/0067909) in view of MORRISON et al (20100198992) and further in view of MCRAE (2015/0195425) and further in view of DELUCA et al (2013/0091233) and further in view of LEWIS et al (2015/0039685)
	As to claims 7, 1-2 and 4, LIVONEN discloses synchronized services provision in a communications networks and further discloses a method comprising:
	Receiving (fig.1, Session Server “SESS” or Gateway “SESS/Gateway”) a synchronization opt in signal ([0037], note NTP may be utilized to communicate Sync messages associated with delay or delay variation as to elements of the communication NW) in from a first device (User Terminal 1 “UT1” a digital recorder records data streams, figs.1-5, [0019-0020] and [0024]) displaying a content stream ([0002-0003], [0027], [0031-0035] and [0039-0041]), note SESS/Gateway stores contact information of all UTs “subscribers”, SESS/Gateway allow synchronized listening/watching, communicates messages “synchronized playback status” between UTs; the UTs furthermore NTP may be utilized to communicate sync messages, associated with delay or delay variation caused by elements in the communications network, to SESS/Gateway to change the sync playback status of the UTs;
             Determining (SESS/Gateway) an offset between a first display of the first device and the second display of a second device, wherein the offset is determined by measuring the delay between the content stream video displayed on the first display (playback status) and the content stream video displayed on the second display (playback status), wherein the measurement of the delay is generated by a first sensor in the first device or a second sensor in the second device ([0002-0003], [0027], [0031-0035] and [0039-0041]), note communicates sync messages, associated with delay or delay variation caused by elements in the communications network, to SESS/Gateway to change the sync playback status of the UTs; UTs communicates wirelessly to SESS/Gateway and includes a detector logic for detecting offset or sync messages and synchronizing playback of the content; and 
	In response to the receiving the synchronization opt in signal, coordinating with a social network platform to suppress messages to a social media account associated with the first device with the same knowledge of the offset or an account associated with the second device with knowledge of the offset ([0024-0027], [0030-0036] and [0039-0046]); note the SESS/Gateway is responsive to synchronized signals, listening/watching of streaming content, stores recordings of playback status of all UTs including specific groups of UTs on a specific channel, communicates real-time recordings of content including timing markers, each of which indicates an internal position within the recording; dynamically changes playback status to maintain synchronization of playback of content between the UTs (specific groups); may receive the streams via the gateway or from two or more servers on the network; may in the alternate instructs UT(s) to record content and sync the recorded content stream for display maintaining synchronization for sync playback of the recorded stream and furthermore may control a UT(s) to operate as network elements that receives instructions for storing or recordings streams and instructions for controlling the playback of streams using the recordings for sync playback of streams with other UT(s) or controlling playback status or presentation changes or conditions
	LIVONEN discloses storing data stream(s), generating timing markers received the stream(s), communicating sync messages (sync associated with delay variation of network elements and/or sync message as to playback) to the UTs ([0034-0039]), synchronize clocks and for synchronized playback of recorded stream(s) at the UTs and further discloses where streams may be received via two or more servers on the network(s) and where the server/Terminals “SESS/UTs” may receive the sync messages associated with the delay or delay variations associated with elements of the communications networks, evaluate and change the status information accordingly and display sync content (including recorded) after dynamically controlling playback (slow down or speed up) within a duration or offset, “a pause interval equal to the content display lag time has elapsed” or “sync of the playback status or offset” over ([0029-0035] [0039-0046]), BUT appears silent as to where the Server receives the sync opt in signal (“sync messages associated with delay variations of NW elements…”) from the UT displaying a content stream and where the UTs is response to the sync in signal, displays the streaming content (included recorded) after on the UTs after time period equivalent to the offset has elapsed; and furthermore generating time stamps (a first, second, etc.,) for the streams (first, second, etc., multimedia stream) and determining a synchronization offset from a time on a global clock as to the time stamp(s) and further communicates messages to devices to synchronized the streams ([0035-0037], notification or messages maybe onscreen or heard as audio signal).
	However, in the same field of endeavor, MORRISON discloses synchronization of audio, video, audio/video, music, etc., signals from a remote source(s) (or clients) over the Internet and further discloses synchronizing multiple streams of time-based digital audio and video content from separate and distinct remote sources, where a server generates time stamps for streams (time stamps may be sent to each participant), determines the network latencies of each client stream by comparing the for sync playback at the clients and further discloses pausing stream until a time stamp agrees with the delayed time stamp and synchronizing the streams for playback accordingly (figs.1-8, [0042], [0051], [0055-0059], [0072-0078] and [0088-0095]) 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate MORRISON into the system of LIVONEN to time stamp and record multiple streams from distinct source(s) and synchronized multiple streams, accounting for various latencies and time offsets associated with the streams, by pausing or buffering stream(s) for efficient playback at various terminals.
	LIVONEN as modified by MORRISON further discloses using a detector logic associated with the UTs to process sync messages received wirelessly to synchronize playback (see[0039-0041], note communicates sync messages, associated with delay or delay variation caused by elements in the communications network, to SESS/Gateway to change the sync playback status of the UTs; UTs communicates wirelessly to SESS/Gateway, includes a detector logic for detecting offset or sync messages and synchronizing playback of the content, BUT silent as to where the logic for detecting the sync control messages are sensors on the devices and receiving from the first device a delay measurement between the first multimedia stream and the second multimedia stream where the delay is measurement generated by a sensor in the first device or display lag time is measured by a sensor in the device(s) and where the sensor is an audio sensor
	However in the same field of endeavor, MCRAE discloses device and method for correcting lip sync problems on display devices (figs.1-3, note sensors are associate with the two display devices) and further discloses where measurement delay using timestamps between the multimedia streams where the delay is measurement using sensors associated with the devices, including measuring display lag time, the sensors generate timestamps and account for delays to synchronizes the streams accordingly and further disclose where the sensor is an audio sensor; the external sensor(s) of the system, watches appearance objects or change in object displayed on the TV and detection of sound emitted when the object changes, the App computes a time correction and sends the correction to the display device which corrects the synchronization issue(s) (delay) between the sound and the display (figs.1-6, Abstract, {0020-0025], [0028-0041], [0043-0045] and [0054-0064])
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate MCRAE into the system of LIVONEN as modified by MORRISON to include sensor(s) to sense display of video, audio, etc., associated with the devices that creates time stamp associated with respective content, calculates difference between the timestamps compensates for delays, reducing timing error for efficiently synchronizing of the respective content accordingly, when audio and video are played.
	LIVONEN as modified by MORRISON and MCRAE, appears silent as to in response to the receiving the synchronization opt in signal, coordinating with a social network platform to suppress messages to a social media account associated with the first device with the same knowledge of the offset or an account associated with the second device with the same knowledge of the offset
	However, in the same field of endeavor, DELUCA discloses selective delivery of social network messages within a social network and further discloses and IM server or Gateway that supports various forms of messaging services and where in response to network conditions, communicates and coordinate with social network platform to suppress messages to a social media account associated with set(s) of Devices with similar configuration information or other conditional parameters at certain time(s) (figs.1-4, [0009-0012], [0015-0017], [0026-0034] and [0039-0042]),note based on the network condition and other factors, the system dynamically adjust to reduce or increase the rate of delivering messages associated with the Devices or users at certain time(s) to slow down and speed up messages

	LIVONEN as modified by MORRISON, MCRAE and DELUCA, appears silent as to where the messages are delivery within a time period.
	However, in the same field of endeavor, LEWIS discloses systems and methods for triggering user notifications of media content items and further discloses setting up pre-determined criterion for communication notification over social platforms within a specific duration (figs.1-6, [0002-012], [0023-0034] and [0050-0053])
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate LEWIS into the system of LIVONEN as modified by MORRISON, MCRAE and DELUCA to efficiently control the delivery messages to subsets or groups of Devices based on predetermined conditions or rules including time periods for delivering the messages.
	As to claim 9, LIVONEN further discloses where the first device comprises a device selected from a group comprising a television, a smart phone, a desktop computer, a tablet computer, a laptop computer, or a PDA ([0002-0003]).
	Claims 10-12 are met as previously discussed in claims 7, 1-2 and 4.
	Claims 14-15 are met as previously discussed in claims 7, 1-2 and 4.
	As to claims 16-18, the claimed “A computer program product…” is composed of the same structural elements that were discussed in claims 7, 1-2 and 4.
	Claim 19 is met as previously discussed in claims 7, 1-2 and 4.
	Claim 20 is met as previously discussed in claims 7, 1-2 and 4.


	Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                     



ANNAN Q. SHANG